The defendant was convicted in the Superior Court in the City and County of San Francisco of the crime of felony, to wit, forgery.
[1] The transcript on appeal was filed in this court on January 9, 1932. No brief has been filed on behalf of appellant. The cause was regularly placed on the calendar for oral argument on February 14, 1932, and regularly continued to April 10, 1932. No appearance was made for appellant at either of the times at which the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code, the judgment and order are affirmed.
Nourse, P.J., and Sturtevant, J., concurred.